     Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 1 of 8 PageID 906




                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

DELESIA THOMAS,

              Plaintiff,

v.                                                            NO. 3:19-cv-620-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.




                                        Order

         Delesia Thomas brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) to
review a final decision of the Commissioner of Social Security denying her
applications for disability insurance benefits and supplemental security income.
Under review is a decision by an Administrative Law Judge (“ALJ”) dated August 23,
2018. Tr. 12–36. Summaries of the law and the administrative record are in the ALJ’s
decision, Tr. 15–29, and the parties’ briefs, Docs. 18, 19, and not fully repeated here.
Thomas argues the ALJ erred in finding she could return to her past relevant work
by failing to properly evaluate and weigh a vocational expert’s (“VE”) testimony. Doc.
18.

                                     Background

        Thomas was born in 1963. Tr. 364. She has a high-school education and
experience as a rate specialist, payroll specialist, and human resources assistant. Tr.
414–21. She stopped working on a sustained basis in 2010. Tr. 406, 414. She filed
applications for benefits on June 9, 2015, Tr. 192, 193, claiming disability beginning
on November 14, 2014, from fibromyalgia, arthritis, headaches, and leg swelling, Tr.
402, 406. She uses a cane because of knee and general arthritis pain. Tr. 413.
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 2 of 8 PageID 907




      After failing at the initial and reconsideration levels, Thomas requested an
administrative hearing before the ALJ. Tr. 229–30. Three administrative hearings
were conducted, with an ALJ recusing himself after the second hearing. Tr. 15. A new
ALJ conducted the third hearing in August 2018 * at which Thomas and the VE
testified. Tr. 37–63. The VE is a certified vocation expert witness for the Social
Security Administration and has been since 2013. Tr. 474–75. Thomas stipulated to
the VE’s qualifications and had no objection to the VE testifying as an expert. Tr. 55.

      The VE reviewed Thomas’s vocational history and described Thomas’s past
work as a personnel clerk, accounting clerk, payroll clerk, and rate analyst. Tr. 58–
59. The ALJ asked the VE this hypothetical:

      Assuming I find that the claimant is 55 years old, has a high school
      education. Assume further I find that she can perform light work but is
      limited by the following exertional and non-exertional impairments. She
      needs a sit/stand option. By that I mean she needs to be able to either
      sit or stand at her option to perform the work that’s assigned. She needs
      to avoid ladders or unprotected heights. She needs to avoid the operation
      of heavy machinery. She can occasionally bend, crouch, kneel or stoop,
      but she needs to avoid squatting or crawling. She needs to avoid the
      push/pull of arm controls or overhead reaching. She needs to avoid the
      operation of foot controls. She needs a mono cane for ambulation. Can
      the claimant perform any of her past work either as she performed it or
      as it’s normally performed in the national economy?

Tr. 59. The VE answered yes:

      The past work actually could still be performed. It is at a sedentary level.
      As far as light work with the needs to use a cane, would eliminate light
      work actually because a person needs to be able to walk at least
      [inaudible] without the use of an assistive device because they need to
      use both hands.

Tr. 60. The ALJ asked if the VE’s testimony was consistent with the Dictionary of
Occupational Titles (“DOT”), and the VE answered, “It is, Your Honor. Of course

      *Atthe first hearing, the ALJ decided to order a consultative examination. Tr.
101–03. At the second hearing, a medical expert testified. Tr. 71–79.

                                           2
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 3 of 8 PageID 908




testimony related to sit/stand options as well as time off task, breaks, unexcused
absences, all of those areas are not in conflict with the DOT, however, they are based
on my professional experience as well.” Tr. 61.

      Thomas’s counsel asked the VE about the sit/stand option and its impact on
Thomas’s past relevant work:

      ATY Ms. Stroud, that past work, and [the] hypothetical, if necessary the
      claimant, a person such as the claimant would be able to do all these
      jobs standing up all day? Sit/stand at will?

      VE The sit/stand at will. These jobs will allow the flexibility to sit and
      stand, alternate. Of course possibly, depending on the time frame of
      each. That can change my answer, basically.

      ATY I guess I’m asking at this point if the sit/stand at will was, this is
      Thursday. I feel like standing today. Friday, I won’t be able to stand.
      Would these jobs be amenable to someone spending most of their day
      standing?

      VE Only with accommodations such as a raised desk would be the only
      way they would still be performed at that –

      ATY So mostly standing would be an accommodation.

      VE Yes.

      ATY [] And what if the individual needed to, I believe she said sit for
      about 20 minutes, but had to walk away from the work station for about
      five minutes after standing up. Would that still be –

      VE You’re saying, sir, at 20 minute intervals?

      ATY There would be a five minute walk-away. I guess that would go to
      the off task.

      VE That would, on a continual basis, that would not be tolerated. The
      individual would not be able to perform this type of work. It’s very
      detailed and focus is required. Up and down and away from the desk
      would more than, based on my professional experience, would cause
      more time off task and mistakes.


                                          3
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 4 of 8 PageID 909




      ATY I don’t believe, I have anything else, Your Honor.

Tr. 61–62.

                                   ALJ’s Decision

      The ALJ adopted the hypothetical from the hearing as Thomas’s residual
functional capacity (“RFC”), finding Thomas has the RFC to perform light work with
additional limitations:

      [S]he requires a sit/stand option (defined as the ability to sit or stand at
      her option to perform her assigned [sic]). She must avoid ladders and
      unprotected heights. She must avoid the operation of heavy moving
      machinery. She can occasionally bend, crouch, kneel, or stoop but she
      needs to avoid squatting or crawling. She needs to avoid the push and
      pull of arm controls and overhead reaching. She needs to avoid the
      operation of foot controls. She also requires a mono cane for ambulation.

Tr. 20.

      Based on the VE’s testimony, the ALJ found Thomas could return to her past
relevant work as a personnel clerk, accounting clerk, and payroll clerk, all sedentary,
semi-skilled, and skilled jobs, as those jobs are “generally performed.” Tr. 27–28. The
ALJ therefore found no disability. Tr. 28.

      The ALJ explained:

      In comparing the claimant’s [RFC] with the physical and mental
      demands of this work, the undersigned finds that the claimant is able to
      perform it as generally performed. The job of a personnel clerk requires
      the claimant to compile and maintain personnel records for use in
      employee benefits administration. The job of an accounting clerk
      requires the claimant to perform any combination of following [sic]:
      calculating, posting, and verifying duties to obtain financial data for use
      in maintaining accounting records. The job of a payroll clerk involves
      compiling payroll data, and entering data or computing and posting
      wages, and reconciling errors, to maintain payroll records, using a
      computer or calculator. The job of a rate analyst requires the claimant
      to analyze existing freight rates, tariff regulations, and proposed or

                                             4
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 5 of 8 PageID 910




       government-approved changes in rates to revise or recommend changes
       in rate structures, rules, and regulations for freight carriers. These
       activities do not require any activities precluded by the claimant’s
       [RFC].

       The vocational expert testified that her testimony was consistent with
       the Dictionary of Occupational Titles. She further stated that although
       a sit/stand option is not discussed in the DOT, this aspect of her
       testimony was based on her experience and education.

Tr. 28.

                                 Standard of Review

       A court’s review of an ALJ’s decision is limited to whether substantial evidence
supports the factual findings and whether the correct legal standards were applied.
42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).
Substantial evidence means “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (quoted authority omitted). The “threshold for such evidentiary sufficiency is
not high.” Id.

                                   Law and Analysis

          To decide whether a person is disabled, an ALJ uses a five-step sequential
process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At the fourth step, the ALJ must
assess the claimant’s RFC and ability to return to her past relevant work. Id.
§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). The plaintiff has the burden of proving she
cannot perform past relevant work. Lucas v. Sullivan, 918 F.2d 1567, 1571 (11th Cir.
1990). A claimant who can return to her past relevant work is not disabled. 20 C.F.R.
§§ 404.1520(a)(4)(iv) & (f), 416.920(a)(4)(iv) & (f).

          To determine whether a claimant can perform past relevant work, an ALJ may
consider a VE’s testimony. Id. §§ 404.1560(b)(2), 416.960(b)(2). For a VE’s testimony
to be substantial evidence, the ALJ must pose a hypothetical question that includes

                                             5
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 6 of 8 PageID 911




all the claimant’s impairments. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180–
81 (11th Cir. 2011).

      Thomas argues the ALJ erred in finding she could return to her past relevant
work by failing to properly evaluate and weigh the VE’s testimony, arguing the VE
testified the sit/stand option would require an accommodation. Doc. 18 at 6–7. The
Commissioner responds:

      The ALJ generously incorporated a limitation in the RFC to permit
      Plaintiff to sit or stand at-will, which both the vocational expert and ALJ
      understood to mean the ability to alternate positions. Despite her
      allegations that she needed to change positions frequently, Plaintiff now
      wishes to interpret the sit-stand option as meaning that she would need
      to stand almost an entire day. As this was not the shared understanding
      of the ALJ and vocational expert, and Plaintiff herself has not supported
      the necessity of an all-day standing option, Plaintiff’s argument should
      be dismissed.

Doc. 19 at 3.

      Thomas shows no error. The ALJ’s finding that she can return to her past
relevant work is supported by substantial evidence in the form of the VE’s testimony.
The ALJ posed a hypothetical that included a sit/stand option and explained to the
VE that the sit/stand option meant the hypothetical claimant had “to be able to either
sit or stand at her option to perform the work that’s assigned.” Tr. 59. The VE testified
that “[t]he past work actually could still be performed” because the jobs “will allow
the flexibility to sit and stand, alternate.” Tr. 60, 61. That testimony is not diluted by
later testimony that an employer would have to accommodate standing most of the
day, Tr. 62, because standing most of the day was not how the sit/stand option was
described or understood. Moreover, the evidence does not support any limitation that
Thomas must stand nearly all day and some suggests the opposite. See Tr. 49
(Thomas’s testimony she can stand for five minutes and has to sit back down; the
more she stands, the more her legs swell), Tr. 650 (RFC questionnaire completed by
Thomas’s treating physician stating she cannot stand for more than 20 minutes at a


                                            6
  Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 7 of 8 PageID 912




time), Tr. 668 (RFC form stating Thomas can stand no more than 15 to 30 minutes at
a time), Tr. 822 (medical source statement stating Thomas can stand no more than
15 to 20 minutes at a time).

      Thomas observes the ALJ set no parameters on how long Thomas could sit or
stand, stating only she could sit or stand at her option. Doc. 18 at 6. Thomas provides
no authority or compelling reason parameters are required, and the Court can discern
no compelling reason parameters were required here. As the Commissioner observes,
the ALJ and VE understood the sit/stand option to mean the ability to alternate
positions. Doc. 19 at 3. Courts in this circuit routinely reject the argument that the
limitation is vague where, as here, there is no indication that either the ALJ or the
VE misunderstood its plain meaning. See, e.g., Williams v. Barnhart, 140 F. App’x
932, 937 (11th Cir. 2005); Hart v. Colvin, No. 5:12cv156/EMT, 2013 WL 4736841, at
*16 (N.D. Fla. Aug. 30, 2013); Floro v. Comm’r of Soc. Sec., No. 6:12-cv-928-Orl-GJK,
2013 WL 4520463, at *5–6 (M.D. Fla. Aug. 26, 2013); Witherspoon v. Colvin, No. CA
12-0220-C, 2013 WL 1154319, at *18 (S.D. Ala. Mar. 19, 2013); Riley v. Astrue, No.
6:11-cv-1437-Orl-JRK, 2012 WL 3522640, at *6–7 (M.D. Fla. Aug. 14, 2012); Kerridge
v. Comm’r of Soc. Sec., No. 6:10-cv-1009-Orl-DAB, 2011 WL 3739025, at *10–11 (M.D.
Fla. Aug. 22, 2011).

      Thomas contends that the VE did not “explor[e] [] other jobs which the Plaintiff
might be able to perform at the sedentary level.” Doc. 18 at 7. That failure does not
warrant remand. The VE opined that Thomas could still perform her past relevant
work. Tr. 60. Because Thomas has not shown that her limitations preclude
performance of her past relevant work, there was no error in the ALJ’s failure to
explore other jobs she might be able to perform at the sedentary level. Only where a
claimant is found incapable of returning to past relevant work is the ALJ obligated
at step five to assess whether the claimant can adjust to other work existing in
significant numbers in the national economy given her RFC, age, education, and work
experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).


                                          7
     Case 3:19-cv-00620-PDB Document 20 Filed 09/30/20 Page 8 of 8 PageID 913




        Thomas observes the Medical-Vocational Guidelines at step five would result
in a finding of disability. Doc. 18 at 8. Because the ALJ committed no error in finding
Thomas could perform her past relevant work at step four, the ALJ did not have to
proceed to step five.

                                    Conclusion

        Reversal and remand to reconsider the step-four finding is unwarranted. The
Court affirms the Commissioner’s decision and directs the clerk to enter judgment
for the Commissioner and against Delesia Thomas and close the file.

        Ordered in Jacksonville, Florida, on September 30, 2020.




c:      Counsel of record




                                          8
